Citation Nr: 1707046	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  07-09 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral vascular disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety or depression.

3.  Entitlement to a rating in excess of 30 percent for service-connected idiopathic pulmonary hemosiderosis (IPH).

4.  Entitlement to service connection for idiopathic thrombocytopenia (ITP) to include as secondary to service-connected IPH.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected IPH.

6.  Entitlement to service connection for syncope (claimed as blackouts), to include as secondary to service-connected IPH.

7.  Entitlement to service connection for premature atrial contractions (claimed as heart condition), to include as secondary to service-connected IPH.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1980 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in July 2008.  However, the VLJ who conducted that hearing is no longer employed by the Board.  Under VA regulations, a claimant is entitled to have final determination made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Thus, the Veteran was sent correspondence informing him of this fact, and inquiring whether he desired a new hearing.  The Veteran was informed if he did not respond within 30 days the Board would assume he did not want another hearing.  No response has been received from the Veteran regarding this correspondence.  Consequently, the Board will proceed to address the merits of this case.

The record reflects this case has a complex procedural history, to include prior actions by the Board.  Most recently, in September 2009 the Board vacated a prior February 2009 decision and remanded the claims for further development.  The case has now been returned to the Board for additional appellate consideration.

The Board notes that when this case was last before it in September 2009, there was a question of whether there was a timely appeal to a December 2004 rating decision which denied a rating in excess of 30 percent for the IPH, denied service connection for syncope and premature atrial contractions, found new and material evidence had not been received to reopen the peripheral vascular disease and acquired psychiatric disorder claims, and denied entitlement to a TDIU.  On remand the RO determined the appeal was timely but denied entitlement to the benefits sought on the merits.  


FINDINGS OF FACT

1.  Service connection was previously denied for peripheral vascular disease, anxiety and depression by an April 1996 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  The Veteran did not report to VA examinations scheduled in July 2013 for his IPH, COPD, peripheral vascular disease, and psychiatric disorder claims.  No good cause has been presented for why he did not report.

3.  The record does not reflect the Veteran's service-connected IPH is manifested by pulmonary function testing showing FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has ITP that was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's COPD was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's syncope was incurred in or otherwise the result of his active service, or as secondary to a service-connected disability.

7.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran developed premature atrial fibrillations as a result of his active service, or as secondary to a service-connected disability.

8.  In addition to his IPH, the Veteran is also service connected for iron deficiency anemia, evaluated as noncompensable (zero percent).

9.  The record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen the claim of entitlement to service connection for peripheral vascular disease, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.326, 3.655 (2016).

2.  New and material evidence not having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.326, 3.655 (2016).

3.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected IPH are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.326, 3.655, 4.1, 4.2, 4.10, 4.96, 4.97, Diagnostic Code 6399-6603 (2016).

4.  The criteria for a grant of service connection for ITP are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 11315, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.326, 3.655 (2016).

5.  The criteria for a grant of service connection for COPD are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 11315, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.326, 3.655 (2016).

6.  The criteria for a grant of service connection for syncope are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 11315, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.326, 3.655 (2016).

7.  The criteria for a grant of service connection for premature atrial fibrillations are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 11315, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.326, 3.655 (2016).

8.  The criteria for assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.326, 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

In this case, the Board finds that these duties have been satisfied to the extent permitted by the cooperation of the Veteran.  The Veteran was sent correspondence that informed him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, it does not appear he has contended he received inadequate notification in this case.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

As to the duty to assist, the Board notes the service treatment records are on file, as are various post-service medical records.  The Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2008 Board hearing; and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As detailed below, he has also been accorded VA examinations in July 2004, March 2011, and February 2013.  The Board acknowledges the Veteran has contended, to include in a September 2016 written brief from his accredited representative, that the VA examination did not adequately evaluate his IPH.  However, the record reflects the Veteran was scheduled for VA examination in July 2013 regarding the IPH, as well as other appellate claims; and the he did not report for these examinations.  Moreover, no good cause has been alleged why he did not report for these examinations, to include in the September 2016 written brief from his representative.

VA regulations provide that individuals for whom examinations have been authorized and scheduled are required to report for such examinations, and that there are consequences of a claimant's failure to attend scheduled medical examinations without good cause.  38 C.F.R. §§ 3.326(a), 3.655.  Specifically, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Board also notes that no other deficiency in the duty to assist appears to have been alleged by the Veteran, to include the conduct of his July 2008 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

In view of the foregoing, the Board finds the duty to assist has been satisfied to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  The Board will proceed to address the merits of this appeal.

The Board observes that nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  Nevertheless, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  New and Material Evidence

Service connection was previously denied for peripheral vascular disease, anxiety and depression by an April 1996 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Further, the record does not reflect new and material evidence was physically or constructively of record within the appeal period of that decision.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, that decision is final.  See 38 U.S.C.A.§§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Board reiterates, however, that the Veteran did not report for VA examinations scheduled in conjunction with this case in 2013, and no good cause has been shown why he did not report.  Consequently, pursuant to 38 C.F.R. § 3.655(b), this claim must denied.  See Kyhn v. Shinseki, 24 Vet. App. 228, 238 (2011)

II.  Increased Rating

As noted above, the Veteran did not report for a VA examination scheduled in July 2013 regarding this claim, and 38 C.F.R. § 3.655(b) provides that when a claimant does not report for a scheduled examination without good cause as part of an claim for increase, that claim shall be denied.  However, in this case the Board notes the Veteran did report for the July 2004 and March 2011 VA examination; and the record does not reflect he satisfies the criteria for a rating in excess of 30 percent for his service-connected IPH.  Stated another way, even if the Board were to adjudicate the claim based upon the evidence of record, it would still be denied.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected IPH is evaluated as analogous to pulmonary emphysema pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6603.  Under this Code, a 10 percent evaluation is warranted when the FEV1 is 71 to 80 percent predicted, or; FEV1/FVC is 71 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 percent evaluation is assigned when the FEV1 is 56 to 70 percent predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent evaluation is assigned when the FEV1 is 40 to 55 percent predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or with maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A maximum 100 percent rating is awarded for FEV-1 less than 40 percent of predicted value; or the ratio of FEV-1/FVC is less than 40 percent; or DLCO (SB) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.

The Board also notes that when VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006, VA added provisions that clarify the use of pulmonary function tests in evaluating respiratory conditions. A new paragraph (d) to 38 C.F.R. § 4.96, is titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845."  In pertinent part, this regulation states that post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  

In this case, the record does not reflect the Veteran's service-connected IPH has been manifested by pulmonary function testing where post-medication results were FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent predicted.  For example, testing conducted as part of a July 2004 VA examination showed FEV-1 of 79 percent of predicted; FEV-/FVC of 89 percent predicted; and DLCO (SB) was 63 percent of predicted.  

The Board notes that there are pulmonary function tests conducted subsequent to the July 2004 VA examination to include in 2005, 2008, and 2011.  However, while results were noted for FEV-1 and FVC, it does not appear they were expressed in terms of percent predicted.  The 2011 testing notes that the actual FEV-1/FVC was 70 percent, but it does not list the percentage predicted.  Under normal circumstances, the Board might seek clarification of these results, but as the Veteran did not report to the scheduled July 2013 VA examination without good cause, the provisions of 38 C.F.R. § 3.655(b) only permits evaluating the claim based upon the evidence of record as a best case scenario.  Therefore, the Board must conclude that the evidence of record does not show the Veteran satisfies the schedular criteria for a rating in excess of 30 percent to include on the basis of a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  In addition, the Board does take note of the fact that the 2004 and 2011 results were noted as showing only mild obstruction; and the latter stated there was no significant change since 2005.

To the extent the Veteran has indicated the schedular criteria do not adequately reflect the nature and symptomatology of his service-connected IPH, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board notes that the Veteran's contentions are based, in part, on the fact he believes he has developed various disabilities secondary to the IPH.  As this refers to conditions separate and distinct from the service-connected disability, it does not warrant consideration of an extraschedular rating.  Moreover, the record reflects that service connection has only been established for pulmonary/respiratory impairment associated with the IPH.  The purpose of the pulmonary function testing that is part of the schedular criteria is to provide an overall assessment of pulmonary/respiratory impairment regardless of specific symptomatology.  Consequently, the Board finds the rating criteria are therefore adequate to evaluate the Veteran's service-connected IPH and referral for consideration of extraschedular rating is not warranted.

III.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service treatment records include records showing complaints of light headedness, as does a February 1983 VA examination.  However, it does not appear he has a competent medical diagnosis of syncope until years after service.  Similarly, his service treatment records document treatment for anemia, which the Board previously noted in September 2009 could be suggestive of a blood disorder which indicated the possibility that ITP may have been manifested in service; but an actual diagnosis of ITP was first made years after service.  There was also no competent medical evidence of COPD or premature atrial contractions until years after service.  As such, service connection is clearly not warranted under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for a chronic disease manifested to a compensable degree within the first post-service year.  Moreover, it does not appear he has been diagnosed with one of the chronic diseases recognized by 38 C.F.R. § 3.309(a).

Regarding the ITP, the Board notes that, since the time of the September 2009 remand, service connection has been established for iron deficiency anemia based upon the in-service findings of such.  Moreover, while records beginning in the 1990s note treatment for or a history of ITP, the March 2011 VA examiner found there was no evidence the ITP began while on active duty.  Further, the examiner stated the condition had been in remission since at least 2004.  Similarly, a subsequent February 2013 VA examination found that there was no evidence of ITP; i.e., the Veteran does not currently have ITP.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the findings of the March 2011 and February 2013 VA examination suggests the Veteran has not actually had ITP during the pendency of the present appeal.  Moreover, even if the Board were to find the records of prior treatment/history of ITP were sufficient evidence of current disability, the in-service findings of anemia which were the basis to suggest it might be directly related to service have already been attributed to a separate and distinct service-connected disability; and the March 2011 VA examiner opined the ITP did not begin while on active duty.  

The Board also notes that ITP, as well as the other claimed disabilities of syncope, COPD, and premature atrial fibrillations reflect complex medical conditions that generally required competent medical evidence to diagnose and determine the etiology thereof.  No competent medical evidence is of record which supports a finding that any of these claimed disabilities were incurred in or otherwise the result of the Veteran's active service.  As already noted, the March 2011 VA examiner found that the ITP did not begin while on active duty.  Therefore, the preponderance of the evidence is against a finding that these claimed disabilities were incurred in or otherwise the result of the Veteran's active service.

The Veteran has also contended these claimed disabilities are secondary to his service-connected IPH.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board notes the affect one disability has upon another involves complex medical issues, and generally requires competent medical evidence to resolve.  This finding is supported by the holding in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) where the Federal Circuit held that in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  Moreover, the Board has already determined the claimed disabilities generally require competent medical evidence to diagnose and determine the etiology thereof.  Here, even though the Veteran has submitted medical treatise evidence, no competent medical evidence is of record which explicitly supports a finding of secondary service connection pursuant to 38 C.F.R. § 3.310 for the claimed disabilities.  In fact, there are competent medical opinions against such a finding.

The Board notes that the September 1995 VA examiner included ITP as among the medical conditions that had no relationship to the Veteran's service-connected IPH.  

The July 2004 VA examiner did indicate that the Veteran's syncope episodes were secondary to hemosiderosis, but this was based upon a finding of cardiac hemosiderosis as opposed to the service-connected IPH.  Here, service connection has only been established for the IPH based upon pulmonary/respiratory impairment.  As such, the cardiac hemosiderosis reflects and separate and distinct nonservice-connected disability.

The Board previously observed in the September 2009 remand that a January 2007 VA clinician's statement noted the Veteran had history of IPH and COPD; and that IPH was noted to cause residual pulmonary scarring which could be responsible for his chronic dyspnea.  However, it was not clear from this statement whether the COPD was secondary to the service-connected IPH, and it was determined clarification was necessary.  Here, the March 2011 VA examiner opined that the COPD could not be connected to the service-connected IPH, as there was no scientific evidence to suggest that IPH ever produces COPD.  Further, that examiner also stated that ITP was not, in the medical literature, associated with the IPH; and could not, in the examiner's medical opinion, be connected to the IPH.

The Board acknowledges that the above VA medical opinions do not appear to explicitly address the matter of secondary aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  However, as noted above the Veteran did not report for VA examinations scheduled for July 2013.  Although it appears the only service connection claim that was directly affected by these examinations is the COPD, the Veteran's IPH was also to be evaluated which may have included the other claimed disabilities.  Moreover, the Board has already determined the duty to assist has been satisfied to the extent permitted by the cooperation of the Veteran.  See Wood.

In view of the foregoing, the Board concludes the preponderance of the evidence of record is against a finding the Veteran's currently has ITP, COPD, syncope, and/or premature atrial fibrillations as a result of his active service or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  Gilbert; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

IV.  TDIU

Initially, the Board notes that a claim for TDIU is considered an increased rating claim.  Although he was not explicitly scheduled for a VA examination regarding the TDIU claim, it is noted that besides his IPH his only other service connected disability is iron deficiency anemia, evaluated as noncompensable.  Therefore, the scheduled July 2013 VA examination of the IPH would have been an essential evaluation for this claim.  In any event, even if 38 C.F.R. § 3.655(b) does not require an automatic denial of the TDIU claim, the evidence of record does not reflect the Veteran is otherwise entitled to this benefit.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Here, the Veteran's overall combined rating is 30 percent.  As such, he does not satisfy the schedular criteria for consideration of a TDIU.  Therefore, he is only entitled to consideration of a TDIU on an extraschedular basis.  Pursuant to 38 C.F.R. § 4.16 (b), however, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Consideration may not be given to the Veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  The record indicates little or no functional impairment attributable to the service-connected iron deficiency anemia.  Further, as noted above, VA pulmonary function testing in 2004 and 2011 indicated only mild obstruction, which appears consistent with the functional impairment documented on the pertinent VA examinations themselves and other evidence of record.  The record also reflects he has significant functional impairment due to nonservice-connected disabilities to include the peripheral vascular disease, acquired psychiatric disorder, and COPD.  The record also shows treatment for probable Crohn's disease, past history of hepatitis B, gastritis, and allergic rhinitis.  Moreover, no competent medical opinion is of record that supports a finding he is unemployable due to his service-connected disabilities.

In view of the foregoing, the Board finds that the preponderance of the evidence is against referral of the Veteran's TDIU claim for extraschedular consideration.  Thus, the claim must be denied.






ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for peripheral vascular disease, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression, the benefit sought on appeal is denied.  

A rating in excess of 30 percent for service-connected IPH is denied.

Service connection for ITP to include as secondary to service-connected IPH, is denied.

Service connection for COPD, to include as secondary to service-connected IPH, is denied.

Service connection for syncope (claimed as blackouts), to include as secondary to service-connected IPH, is denied.

Service connection for premature atrial contractions (claimed as heart condition), to include as secondary to service-connected IPH, is denied.

Entitlement to a TDIU due to service-connected disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


